Order entered May 15, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00902-CV

                 DALLAS COUNTY HOSPITAL DISTRICT D/B/A
              PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                            V.

                        HOSPIRA WORLDWIDE, INC., Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-14542

                                        ORDER
       The Court GRANTS appellant’s May 13, 2013 unopposed motion to extend time to file

motion for rehearing. Appellant is ORDERED to file its motion for rehearing, if any, by May

30, 2013.


                                                   /s/   DAVID EVANS
                                                         JUSTICE